_____________

     No. 95-3461
     _____________


Herbert J. Brandenburg,                  *
                                         *
              Appellant,                 *
                                         *
     v.                                  *
                                         *
United States of America,                *
                                         *
              Appellee.                  *

     ___________
                                              Appeals from the United States
     No. 96-1727                              District Court for the
     ___________                              Western District of Arkansas.

                                                      [UNPUBLISHED]
United States of America,                *
                                         *
              Appellee,                  *
                                         *
     v.                                  *
                                         *
Willie L. Ricks, Sr.,                    *
                                         *
              Appellant.                 *

                                    _____________

                      Submitted:     September 4, 1996

                           Filed:    September 20, 1996
                                    _____________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.

                                    _____________

PER CURIAM.


     This is a consolidated appeal.          Herbert Brandenburg appeals
the district court's1 order denying his 28 U.S.C. § 2255 motion.   He raised
the following issues: (1) denial of the right to a speedy trial; (2) denial
of due process by prosecutorial misconduct; (3) misinterpretation of
U.S.S.G. § 1B1.3(a)(1)(B); (4) erroneous failure to apply U.S.S.G. § 3B1.2;
(5) failure to make express findings as to relevant conduct; and (6)
ineffective assistance of counsel.   We conclude the district court did not
err in denying relief and that an opinion would lack precedential value.
Co-defendant Willie L. Ricks appeals the district court's2 order denying
his motion to reduce his sentence.   We likewise conclude the district court
did not err in finding that Ricks--by failing to provide the government
with all the information he possessed--did not fulfill the requirements of
18 U.S.C. § 3553(f)(5).   See United States v. Romo, 81 F.3d 84, 86 (8th
Cir. 1996) (standard of review).


     Accordingly, we affirm the judgments of the district court.    See 8th
Cir. R. 47B.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




       1
       The Honorable Jimm Larry       Hendren, United States District
Judge for the Western District of     Arkansas, adopting the report and
recommendations of the Honorable      Beverly R. Stites, United States
Magistrate Judge for the Western      District of Arkansas.
       2
       The Honorable Jimm Larry Hendren, United States District
Judge for the Western District of Arkansas.